1 2012 Credit Suisse Chemical and Ag Science Conference September 11, 2012 Exhibit 99.1 2 Forward-Looking Statements This presentation contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. In addition, Ashland may from time to time make forward-looking statements in its other filings with the Securities and Exchange Commission (SEC), news releases and other written and oral communications. These forward-looking statements are based on Ashland’s expectations and assumptions, as of the date such statements are made, regarding Ashland’s future operating performance and financial condition, the economy and other future events or circumstances. Ashland’s expectations and assumptions include, without limitation, internal forecasts and analyses of current and future market conditions and trends, management plans and strategies, operating efficiencies and economic conditions (such as prices, supply and demand, cost of raw materials, and the ability to recover raw-material cost increases through price increases), and risks and uncertainties associated with the following: Ashland’s substantial indebtedness (including the possibility that such indebtedness and related restrictive covenants may adversely affect Ashland’s future cash flows, results of operations, financial condition and its ability to repay debt), severe weather, natural disasters, and legal proceedings and claims (including environmental and asbestos matters). Various risks and uncertainties may cause actual results to differ materially from those stated, projected or implied by any forward-looking statements, including, without limitation, risks and uncertainties affecting Ashland that are described in its most recent Form 10-K (including Item 1A Risk Factors) filed with the SEC, which is available on Ashland’s website at http://investor.ashland.com or on the SEC’s website at www.sec.gov. Ashland believes its expectations and assumptions are reasonable, but there can be no assurance that the expectations reflected herein will be achieved. Ashland undertakes no obligation to subsequently update any forward-looking statements made in this presentation or otherwise except as required by securities or other applicable law. Regulation G: Adjusted and Pro Forma Results The information presented herein regarding certain unaudited adjusted and pro forma results does not conform to generally accepted accounting principles in the United States (U.S. GAAP) and should not be construed as an alternative to the reported results determined in accordance with U.S. GAAP. Management has included this non-GAAP and pro forma information to assist in understanding the operating performance of the company and its reporting segments. The non-GAAP and pro forma information provided may not be consistent with the methodologies used by other companies. All non-GAAP information related to previous Ashland filings with the SEC has been reconciled with reported U.S. GAAP results. 3 Commercial Units Ashland Specialty Ingredients Ashland Water Technologies Ashland Performance Materials Ashland Consumer Markets Leading Products & Services #1 cellulose ethers, global leader in vinyl pyrrolidones #1 specialty papermaking chemicals #1 unsaturated polyester resins and vinyl ester resins #2 U.S. franchised quick-lube chain, Passenger-car motor oil Sales1 $2.8 billion $1.8 billion $1.6 billion $2.0 billion Ashland: Four Strong Businesses 1 For 12 months ended June 30, 2012.Ashland Specialty Ingredients’ and Ashland Performance Materials’ sales are pro forma for ISP contribution. 4 Corporate Profile1 Specialty Ingredients 34% Water Technologies 22% Performance Materials 20% Consumer Markets 24% Sales - $8.3 Billion Specialty Ingredients 57% Water Technologies 13% Performance Materials 12% Consumer Markets 18% EBITDA - $1.3 Billion Specialty Ingredients now contributes over half of EBITDA 1 Pro forma for trailing twelve months through June 30, 2012, includes ISP.EBITDA has been adjusted for key items. 5 Our History 2008: Acquired Hercules 2006: Divested Ashland Paving and Construction 2011: Acquired International Specialty Products (ISP) 2011: Divested Ashland Distribution 2005: Sold stake in Marathon Oil joint venture 6 Ashland’s EBITDA Transformation Pre-Transformation: Pro Forma: TTM1 Divested Segments 69% Ashland Specialty Chemicals 15% Specialty Chemical Commercial Units 82% Ashland Consumer Markets 18% Creating a world-class specialty chemical company Ashland Consumer Markets 16% 1 Trailing twelve months as of June 30, 2012, includes ISP’s results for the full year. 7 Ashland’s Geographic Sales Transformation North America 53% Asia Pacific 13% Latin America/ Other - 7% Europe 27% Pre-Transformation: North America 88% Asia Pacific - 2% Latin America/ Other - 1% Europe 9% Nearly half of sales outside North America Pro Forma: TTM1 1 Trailing twelve months as of June 30, 2012, includes ISP’s results for the full year. 8 Strategic Decisions Have Dramatically Expanded EBITDA Margins1 Divested Distribution March 2011 Acquired Hercules November 2008 Acquired ISP August 2011 12006 through 2011 EBITDA margin as reported in the fiscal year noted and not adjusted for future transactions. EBITDA presented herein has been adjusted for certain key items. 2TTM represents trailing twelve months as of June 30, 2012. 2 9 Baseline Historical Performance1 Good growth and performance ($ in millions) 1 See Ashland’s November 15th analyst day presentation for reconciliation to amounts reported under GAAP for periods 2007 through 2011.See Appendix for TTM reconciliation. 10 Ashland’s Transformation - Looking Forward 2009 through 2011 Optimizing business mix 2012 through 2014 Focused business expansion •Divestitures –Ashland Distribution –Pinova –Drew Marine •Acquisitions –Hercules –ISP •Casting Solutions JV •Strong organic volume growth •Expansion of sales and earnings –Sales CAGR ~ 7% –EBITDA CAGR ~ 14% •Focus on cash flow generation and leverage ratio reduction Strategic shift from portfolio transformation and business alignment to focused growth and earnings expansion •EPS growth to $9.50 to $10.50 per share 11 2oal of $1.7 Billion 2xpectations TTM 6/30/20121 Major Drivers Ashland Specialty Ingredients Ashland Water Technologies Ashland Performance Materials Ashland Consumer Markets •Margin recovery •Expand share in North American markets •International growth •Base business growth, economic recovery •Targeted growth in higher margin markets •Maintain momentum in emerging regions •Continued growth in Paper markets •Targeted expansion in Industrial markets •Upgraded product mix and margin recovery •Strong organic volume growth •New product innovation •Productivity gains and synergies ($ in millions) 1 Trailing twelve months as of June 30, 2012, includes ISP’s results for the full year. 12 Ashland Specialty Ingredients A global leader in water-soluble and film-forming polymers 1See Appendix for reconciliation to amounts reported under GAAP. Pro Forma for 12 Months Ended June 30, 2012 Sales: $2.8 billion Adjusted EBITDA: $725 million1 Adjusted EBITDA Margin: 25.7%1 Sales by Product Cellulosics 32% PVP 15% Solvents/ Intermediates 19% Pharma/ Nutrition 18% Personal Care 21% Specialty Performance 26% North America 34% Asia Pacific 18% Europe 39% Coatings 14% Industrial 21% Guar - 10% Other 10% Sales by Geography Sales by Market 13 Ashland Water Technologies: Providing specialty chemicals and services to water-intensive industries Sales by Geography For 12 Months Ended June 30, 2012 Sales: $1.8 billion Adjusted EBITDA: $166 million1 Adjusted EBITDA Margin: 9.2%1 Sales by Product Process 27% Utility 29% Functional 44% Municipal - 9% Paper 58% Industrial2 33% Sales by Market North America 45% Europe 34% Latin America/ Other - 9% 1 See Appendix for reconciliation to amounts reported under GAAP. 2 Includes Pulp markets. 14 Water Technologies Update ·Business has stabilized, but has underperformed versus our expectations ·Results should improve and we believe new management will aid in these efforts ·John Panichella, President of Specialty Ingredients, will be involved for foreseeable future -Will lead Water Technologies during transition -Will assist with leadership search ·Leadership search has begun 15 Ashland Performance Materials Global leader in composite resins, specialty adhesives and elastomers Sales by Geography2 Pro Forma for 12 Months Ended June 30, 2012 Sales: $1.6 billion Adjusted EBITDA1: $160 million Adjusted EBITDA Margin1: 9.8% Sales by Product2 Composites 52% Adhesives 22% Elastomers 26% Construction: Residential 14% Marine 9% Pkg. & Converting 15% Construction: Industrial 27% Sales by Market2 North America 70% Asia Pacific - 8% Europe 18% Latin America/ Other 4% Transportation 29% 1 See Appendix for reconciliation to amounts reported under GAAP. 2 Excludes sales from Casting Solutions. 16 Ashland Consumer Markets: A leading worldwide marketer of premium-branded automotive lubricants and chemicals International Sales by Region2 For 12 Months Ended June 30, 2012 Sales: $2.0 billion EBITDA: $229 million1 EBITDA Margin: 11.3%1 Sales by Product Lubricants 85% Chemicals - 7% Do-It- Yourself 32% DIFM: Valvoline Instant Oil Change 15% DIFM: Installer Channel 21% Valvoline International 32% Sales by Market Asia Pacific ex Australia 32% Europe 28% Latin America/ Other - 15% Antifreeze 6% Filters 2% Australia 25% 1 See Appendix for reconciliation to amounts reported under GAAP. 2 Includes nonconsolidated joint ventures. 17 Cost-Reduction Program ·Targeting $90 million of annualized savings -$40 million of stranded and corporate costs -$50 million of ISP acquisition synergies ·Achieved approximately $75 million of run-rate savings at end of June quarter -All stranded costs now removed -$35 million of ISP synergies achieved ·Remaining $15 million of acquisition synergies by end of fiscal 2013 18 Adjusted Pro Forma 3Q Results Summary1 1 Ashland's earnings releases dated July 26 and April 24, 2012, available on Ashland's website at http://investor.ashland.com, reconcile adjusted amounts to amounts reported under GAAP. ·Prior year includes ISP on a full-quarter, pro forma basis ·Adjusting for currency and divestitures, sales grew 4 percent over the prior-year quarter 19 Tender Offer and Debt Refinancing ·Announced tender offer for 9.125% senior notes -$650 million of par value -Offer price of $1,113.75 for each $1,000 principal ·$572 million principal amount tendered -Settled August 7th ·Approximately $660 million of cash required -Includes cost of refinancing, accrued interest and various fees ·Sources of financing -$500 million in new bond refinancing •4.75% interest rate •Ten year non-callable notes due in 2022 -Remainder from cash on hand 20 Interest Expense Savings ·Tender offer and refinancing saves roughly $30 million of annual interest expense ·Accounts receivable securitization program has also been completed -Interest rate arbitrage versus Term Loan B -Saves approximately $10 million of annual interest expense ·Reduces fiscal 2013 book interest expense to approximately $180 million 21 Investment Thesis ·Transformation now complete ·Margin profile now reflective of specialty chemical business ·Consistent, predictable earnings and cash-flow generation ·Positioned for significant growth and earnings expansion -2014 EBITDA of $1.7 billion -2014 EPS of $9.50 to $10.50 per share EBITDA growth of $500 million $1.2B $1.7B EPS growth of ~$6/share to 22 Ashland Inc. and Consolidated Subsidiaries Reconciliation of Non-GAAP Data for 12 Months Ended June 30, 2012 ($ millions, except percentages) 1Calculation of adjusted EBITDA for each quarter has been reconciled within each quarterly earnings release filed with the SEC and posted on Ashland's website. Total Adjusted EBITDA may not sum to actual results due to quarterly rounding conventions. 23 ™ Trademark, Ashland or its subsidiaries, registered in various countries
